Per Curiam.

The Referee has reported that respondent is guilty of five charges of professional misconduct. The evidence fully supports the findings. The basis for the charges was the respondent’s omission to prosecute, with diligence, claims for personal injuries.
*531The Referee found the respondent guilty of misfeasance rather than malfeasance and further that no client suffered pecuniary loss. The evidence bears this out. Moreover, the petitioner and the Referee are of the opinion there is no likelihood of repetition of respondent’s misconduct. Respondent was completely frank and forthright with reference to the charges and affirms his purpose not to transgress in the future.
We have taken into consideration respondent’s long and faithful service in World War II and the Korean conflict and his previous good record. We cannot, however, permit unprofessional conduct such as here involved to go unnoticed. Accordingly, respondent should be censured. (Matter of Maness, 7 A D 2d 122; Matter of Shelton, 7 A D 2d 135.)
Breitel, J. P., Valente, McNally, Eager and Steuer, JJ., concur.
Respondent censured.